DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 01/14/2022 have been entered.  Claims 1-14, and 16-29 remain pending in the application.
	
	Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered.  A new ground(s) of rejection is made infra in view of Jacobs (US 2020/0113720 A1) in view of Kugler et al (US 2005/0283235 A1) addressing all of the claim limitations as necessitated by amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant has not provided documentation regarding where the new limitation provided in claim 29 “wherein one of the plurality of bodies has a first surface area and another one of the plurality of bodies has a second surface that is greater than the first surface area” is found in the applicant’s disclosure, and the examiner upon thorough examination of the applicant’s specification and drawings has not been able to find support for this new limitation.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-12, 14, 16, 18-20, and 22-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2020/0113720 A1) in view of Kugler et al (US 2005/0283235 A1).

	Regarding claim 1, Jacobs discloses an implantable device for implantation around an exterior surface of a body tissue structure proximate a sphincter (Figure 1A), the implantable device comprising: 
a plurality of pliable bodies (Figure 29 represents a filled sheathed preventer (paragraph 0075, lines 12-14), Figure 29 is filled with the embodiment of Figure 7A, however, according to paragraph 0073, lines 18-24 the tubular portion 9 may have any cross-section shown in Figures 12-20, and the filled portion of the sheath 9 could be the embodiment of Figure 6, which would result in a filled sheathed preventer with the spaced nodes and the sheath portion possessing the trapezoidal cross-section of Figure 12, additionally paragraph 0081, lines 20-25 states that the spaced nodes can be curved to correspond to a curve of an organ) 
each pliable body spaced from an adjacent pliable body of the plurality of pliable bodies (Figure 29 shows the pliable bodies 58 spaced apart from the plurality of pliable bodies);
an interconnecting region extending between two sequential pliable bodies of the plurality of pliable bodies (Figure 29, paragraph 0075, sheath 9 provides an interconnecting region extending between two sequential pliable bodies 58); 
and wherein the plurality of pliable bodies and the interconnecting region are configured to extend around an exterior surface of a body tissue structure adjacent to a sphincter (Figure 1A; paragraph 0015)
such that the plurality of pliable bodies apply a static force to the exterior surface when in a relaxed configuration (paragraph 0093, the configuration of Figure 29 with the cross-section of Figure 12 would apply a static force to an exterior surface of the body tissue structure in a relaxed configuration)
and a portion of one or more of the plurality of pliable bodies adjust radially outward in a stressed configuration in response to a radially outward force from the exterior surface acting on the one or more of the plurality of bodies (a portion of one of the plurality of bodies 17 would adjust radially outward in a stressed configuration to a radially outward force from the exterior surface acting on the plurality of bodies, due to the flexible nature of the interconnecting region 9 and the trapezoidal shape of the pliable bodies 17 in Figure 6 (when in substitution of the spaced node 58 in Figure 29));
and wherein at least one of the plurality of pliable bodies is configured to rotate about an axis extending through the plurality of pliable bodies and the interconnecting regions relative to at least one adjacent pliable body in response to the radially outward force acting on the at least one of the plurality of pliable bodies (Figure 29, when the pliable bodies 17 of Figure 6 are filled in the sheath 9 of Figure 29, the pliable bodies would be configured to rotate relative to at least one adjacent pliable about an axis through a plurality of pliable bodies and the interconnecting regions in response to the radially outward force acting on at least one of the plurality of pliable bodies, due to the trapezoidal shape of the pliable bodies and the flexibility of the interconnecting region 9.  The elongated shape of the pliable body allows it to rotate independently of the neighboring pliable body, therefore it rotates relative to one adjacent pliable body about an axis).	
Jacobs discloses the invention substantially as claimed.
	However, Jacobs does not disclose wherein the pliable bodies have a height greater than a width.
	Kugler teaches wherein the pliable bodies have a height greater than a width (see Kugler, Figure 12, item 120; paragraph 0059).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Jacobs by providing wherein the pliable bodies have a height greater than a width as taught by Kugler because the pliable body having a greater height than width has the advantage of operating on tissue structure along an axially longer portion of that structure (see Kugler, paragraph 0059).
	Regarding claim 4, as set forth supra, the combination discloses wherein the plurality of pliable bodies (see Jacobs, Figure 29, item 58) and the interconnecting region (see Jacobs, Figure 29, item 9) connect to form a continuous structure (see Jacobs, Figure 29), the implantable device further comprises: a closure structure configured to connect a first end of the continuous structure to a second end of the continuous structure to form a closed loop (see Jacobs, Figure 29, item 54).  
	Regarding claim 6, as set forth supra, the combination discloses wherein each pliable body of the plurality of pliable bodies are equally spaced apart from adjacent pliable bodies (see Jacobs, Figure 29).  
	Regarding claim 7, as set forth supra, the combination discloses wherein one or more pliable bodies of the plurality of pliable bodies are configured to promote growth of a scar tissue around the implantable device (see Jacobs, Figure 29, paragraph 0075).  
	Regarding claim 8, as set forth supra, the combination discloses further comprising: a skeletal component (see Jacobs, Figure 29, item 3; paragraph 0072, lines 10-18, and 28-32) extending through one or more of the plurality of pliable bodies and the interconnecting region (see Jacobs, Figure 29, skeletal component 3 extends through pliable bodies 58 and interconnecting regions 9).  
	Regarding claim 9, as set forth supra, the combination discloses wherein one or more of the plurality of pliable bodies is configured to flex inward relative to an outer surface of the one or more of the plurality of pliable bodies in response to the radially outward force acting on the one or more of the plurality of pliable bodies (see Jacobs, Figures 7B and 26, item 19; paragraph 0081, lines 16-20, nodes may have apertures as seen in Figures 7B and 26, the plurality of pliable bodies possessing an aperture would be configured to flex inward relative to an outer surface of the one or more plurality of pliable bodies in response to the radially outward force acting on one or more of the plurality of pliable bodies).   
	Regarding claim 10, as set forth supra, the combination discloses wherein: 3 of 12Application No. 16/857,886 Response to the Non-Final Office Action dated October 14, 2021one or more of the plurality of pliable bodies includes an opening extending at least partially through the pliable body (see Jacobs, Figures 7B and 26, paragraph 0081, lines 16-20, aperture (i.e. opening) is extending through the pliable bodies 19); and the opening is configured to facilitate one or more of the plurality of pliable bodies flexing inward relative to an outer surface of the one or more of the plurality of pliable bodies in response to the radially outward force acting on the one or more of the plurality of pliable bodies (see Jacobs, paragraph 0081, lines 22-24, the nodes may be flexible, therefore the opening in nodes 19 would be configured to facilitate one or more of the plurality of pliable bodies flexing inward relative to an outer surface of the one or more of the plurality of pliable bodies in response to a radial outward force acting on the plurality of pliable bodies).  
	Regarding claim 11, Jacobs discloses an implantable device for implantation around an exterior surface of a body tissue structure proximate a sphincter comprising: 
a plurality of bodies arranged in a series (Figure 29 represents a filled sheathed preventer (paragraph 0075, lines 12-14), Figure 29 is filled with the embodiment of Figure 7A, however, according to paragraph 0073, lines 18-24 the tubular portion 9 may have any cross-section shown in Figures 12-20, and the filled portion of the sheath 9 could be the embodiment of Figure 6, which would result in a filled sheathed preventer with the spaced nodes and the sheath portion possessing the trapezoidal cross-section of Figure 12, additionally paragraph 0081, lines 20-25 states that the spaced nodes can be curved to correspond to a curve of an organ); 
and interconnected forming one continuous structure independent of a skeletal component extending through two or more of the plurality of bodies (Figure 29, paragraph 0075, sheath 9 provides an interconnecting region extending between two sequential pliable bodies 58), 
wherein the one continuous structure is configured to apply a static force to a body tissue when applied to an exterior surface of the body tissue proximate a sphincter (paragraph 0093, the configuration of Figure 29 with the cross-section of Figure 12 would apply a static force to an exterior surface of the body tissue structure in a relaxed configuration)
and at least one of the pliable bodies is configured to rotate about an axis extending through the one continuous structure in response to a radially outward force above a threshold level and applied to the one continuous structure by the exterior surface (Figure 29, when the pliable bodies 17 of Figure 6 are filled in the sheath 9 of Figure 29, the pliable bodies would be configured to rotate about an axis extending through the one continuous structure in response to the radially outward force acting above a threshold level, due to the trapezoidal shape of the pliable bodies and the flexibility of the interconnecting region 9.  The elongated shape of the pliable body allows it to rotate independently of the neighboring pliable body, therefore it rotates relative to one adjacent pliable body about an axis).	.
Jacobs discloses the invention substantially as claimed.
	However, Jacobs does not disclose wherein the pliable bodies have a height greater than a width.
	Kugler teaches wherein the pliable bodies have a height greater than a width (see Kugler, Figure 12, item 120; paragraph 0059).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Jacobs by providing wherein the pliable bodies have a height greater than a width as taught by Kugler because the pliable body having a greater height than width has the advantage of operating on tissue structure along an axially longer portion of that structure (see Kugler, paragraph 0059).	
	Regarding claim 12, as set forth supra, the combination discloses wherein one or more body of the plurality of bodies (Figure 29, item 58) are formed from a pliable material (see Jacobs, paragraph 0065).
	Regarding claim 14, as set forth supra, the combination discloses wherein two or more bodies of the plurality of bodies are interconnected with a pliable material (see Jacobs, Figure 29, item 9; paragraph 0073, lines 10-13).
	Regarding claim 16, as set forth supra, the combination discloses further comprising: a closure structure (see Jacobs, Figures 29, item 54) including a first portion located at or adjacent to a first end of the one continuous structure (see Jacobs, Figure 29, item 53) and a second portion located at or adjacent to a second end of the one continuous structure (see Jacobs, Figure 29, item 57); and wherein the first portion is configured to releasably engage the second portion to form a closed loop (see Jacobs, paragraph 0104).  	
	Regarding claim 18, as set forth supra, the combination discloses wherein each body of the plurality of bodies are configured to articulate so as to conform to movement of the body tissue (see Jacobs, the plurality of bodies 59 of Figure 29 are configured to articulate to conform to movement of the body tissue due to the flexibility of the material of the plurality of bodies 58 and interconnecting region 9).  
	Regarding claim 19, as set forth supra, the combination discloses wherein the one continuous structure is formed from an elastic material (see Jacobs, paragraph 0073, lines 10-13; paragraph 0081, lines 22-24).  
	Regarding claim 20, Jacobs discloses an implantable device for implantation an exterior surface of a body tissue defining a body lumen comprising (Figure 1A) comprising:  
34Atty. Docket No. 1457.1001101a plurality of bodies formed from a pliable material (Figure 29 represents a filled sheathed preventer (paragraph 0075, lines 12-14), Figure 29 is filled with the embodiment of Figure 7A, however, according to paragraph 0073, lines 18-24 the tubular portion 9 may have any cross-section shown in Figures 12-20, and the filled portion of the sheath 9 could be the embodiment of Figure 6, which would result in a filled sheathed preventer with the spaced nodes and the sheath portion possessing the trapezoidal cross-section of Figure 12, additionally paragraph 0081, lines 20-25 states that the spaced nodes can be curved to correspond to a curve of an organ),
wherein two or more bodies of the plurality of bodies are interconnected (Figure 29, paragraph 0075, sheath 9 provides an interconnecting region extending between two sequential pliable bodies 58),
form a continuous structure having a first end and a second end (Figure 29, plurality of bodies are interconnected through sheath 9 to form a continuous structure having a first and second end), 
wherein one of the two or more bodies of the plurality of bodies are configured to move radially outward in response to a radially outward force above a threshold level acting thereon when the continuous structure is implanted around an exterior surface of the body tissue defining a lumen (one of the two or more bodies of the plurality of bodies 17 would move radially outward in response to a radially outward force above a threshold level acting thereon when the continuous structure is implanted around an exterior surface of a body tissue defining a lumen (paragraph 0093), due to the flexible nature of the interconnecting region 9 and the trapezoidal shape of the pliable bodies 17 in Figure 6 (when in substitution of the spaced node 58 in Figure 29));); 
and wherein one or more bodies of the plurality of bodies are configured to flex outward relative to one or more other bodies of the plurality of bodies in response to movement of the exterior surface of the body tissue (Figure 29, when the pliable bodies 17 of Figure 6 are filled in the sheath 9 of Figure 29, the pliable bodies would be configured to flex outward relative to one or more other bodies of the plurality of bodies in response to movement of the body tissue, due to the trapezoidal shape of the pliable bodies and the flexibility of the interconnecting region 9.  The elongated shape of the pliable body allows it to rotate independently of the neighboring pliable body, therefore it rotates relative to one adjacent pliable body about an axis).	.
	Jacobs discloses the invention substantially as claimed.
	However, Jacobs does not disclose wherein the pliable bodies have a height greater than a width.
	Kugler teaches wherein the pliable bodies have a height greater than a width (see Kugler, Figure 12, item 120; paragraph 0059).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Jacobs by providing wherein the pliable bodies have a height greater than a width as taught by Kugler because the pliable body having a greater height than width has the advantage of operating on tissue structure along an axially longer portion of that structure (see Kugler, paragraph 0059).
	Regarding claim 22, as set forth supra, the combination discloses wherein one or more bodies of the plurality of bodies are configured to promote growth of a scar tissue around the implantable device (see Jacobs, Figure 29, paragraph 0075).    
	Regarding claim 23, as set forth supra, the combination discloses further comprising: a closure structure (see Jacobs, Figures 29, item 54) including a first portion located at or adjacent to a first end (see Jacobs, Figure 29, item 53) and a second portion located at or adjacent to a second end (see Jacobs, Figure 29, item 57); and wherein the first portion is configured to releasably engage the second portion to form a closed loop (see Jacobs, paragraph 0104).  
	Regarding claim 24, as set forth supra, the combination discloses further comprising: a closure structure (see Jacobs, Figure 29, item 54) including a first portion (see Jacobs, Figure 29, item 53) and a second portion (see Jacobs, Figure 29, item 57); and wherein the first portion of the closure structure is configured to engage the first end of the continuous structure (see Jacobs, the first portion of the closure structure engages the first end of the continuous structure 9 through the skeletal component 3) and the second portion of the closure structure is configured to engage the second end of the continuous structure (see Jacobs, the second portion of the closure structure engages the second end of the continuous structure 9 through the skeletal component 3) to form a closed loop (see Jacobs, Figure 29).  
	Regarding claim 26, as set forth supra, the combination discloses wherein one or more of the plurality of bodies includes an opening extending into the body (see Jacobs, Figure 26, item 19, paragraph 0081, lines 18-20).  
	Regarding claim 27, as set forth supra, the combination discloses wherein the one or more bodies (see Jacobs, Figure 26, item 19) configured to move radially outward in response to the radially outward force above the threshold level acting thereon (see Jacobs, the flexible material of the plurality of bodies 19 of Figure 26 are configured to move radially outward in response to a radially outward force above a threshold level) includes a channel having a wall that is configured to deflect in response to the radially outward force above the threshold level (see Jacobs, the channel present in the flexible body 19 of Figure 26 possesses a wall that will deflect in response to radially outward force above the threshold level).  
	Regarding claim 28, as set forth supra, the combination discloses wherein one or more of the plurality of bodies includes an opening and an associated channel extending into the body (see Jacobs, Figure 26, item 19 possesses an opening and an associated channel extending into the body in the same manner as the claimed invention; paragraph 0081, lines 18-20), one or both of the opening and the channel has a wall configured to deflect in response to the radially outward force above the threshold level acting on the body (see Jacobs, the channel present in the flexible body 19 of Figure 26 possesses a channel with a wall that will deflect in response to radially outward force above the threshold level).  


Claims 2, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2020/0113720 A1) in view of Kugler et al (US 2005/0283235 A1) as applied to claims 1, 11, and 20, and further in view of St. Germain et al (US 11,033,375 B2).

	Regarding claim 2, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein each pliable body of the plurality of pliable bodies have a predetermined height dimension of or between 3/16 inch to one (1) inch.
	St. Germain teaches wherein each pliable body of the plurality of pliable bodies have a predetermined height dimension of or between 3/16 inch to one (1) inch (see St. Germain, Figure 1c, paragraph 22, 5 mm-15 mm= .197 inch- .59 inch).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein each pliable body of the plurality of pliable bodies have a predetermined height dimension of or between 3/16 inch to one (1) inch as taught by St. Germain because a contact length that is longer may allow for a lower contact pressure by inward surface against an outside of a bodily passage, therefore, this length provides an appropriate contact pressure against the organ (paragraph 22).
	Regarding claim 17, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein each pliable body of the plurality of pliable bodies have a predetermined height dimension of or between 3/16 inch to one (1) inch.
	St. Germain teaches wherein each pliable body of the plurality of pliable bodies have a predetermined height dimension of or between 3/16 inch to one (1) inch (see St. Germain, Figure 1c, paragraph 22, 5 mm-15 mm= .197 inch- .59 inch).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein each pliable body of the plurality of pliable bodies have a predetermined height dimension of or between 3/16 inch to one (1) inch as taught by St. Germain because a contact length that is longer may allow for a lower contact pressure by inward surface against an outside of a bodily passage, therefore, this length provides an appropriate contact pressure against the organ (paragraph 22).
	Regarding claim 25, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein each pliable body of the plurality of pliable bodies have a predetermined height dimension of or between 3/16 inch to one (1) inch.
	St. Germain teaches wherein each pliable body of the plurality of pliable bodies have a predetermined height dimension of or between 3/16 inch to one (1) inch (see St. Germain, Figure 1c, paragraph 22, 5 mm-15 mm= .197 inch- .59 inch).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein each pliable body of the plurality of pliable bodies have a predetermined height dimension of or between 3/16 inch to one (1) inch as taught by St. Germain because a contact length that is longer may allow for a lower contact pressure by inward surface against an outside of a bodily passage, therefore, this length provides an appropriate contact pressure against the organ (paragraph 22).

Claims 3, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 2020/0113720 A1) in view of Kugler et al (US 2005/0283235 A1) as applied to claims 1, 4, and 20 and further in view of Albrecht et al (US 2008/0097510 A1).

	Regarding claim 3, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the plurality of pliable bodies are formed from a silicone material.
	Albrecht teaches wherein the plurality of pliable bodies are formed from a silicone material (Figure 4, paragraph 0102, lines 3-7, outer material 15).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the plurality of pliable bodies are formed from a silicone material as taught by Albrecht because silicone is a flexible and biocompatible material that could be bioabsorbable or biodegradable (see Albrecht, paragraph 0102). Furthermore, the selection of a known material based on its suitability for its intended use is considered obvious.  (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) See MPEP 2144.07.
	Regarding claim 5, the combination disclose the invention substantially as claimed.
	However, the combination does not disclose wherein the closure structure comprises: a connector having a first end and a second end, the first end is configured to extend through a first opening extending into a first pliable body of the plurality of pliable bodies and the second end is configured to extend through a second opening extending into a second body of the plurality of bodies.
	Albrecht teaches wherein the closure structure (Figures 6 and 7) comprises: a connector having a first end and a second end (Figure 6, first and second end annotated below), the first end is configured to extend through a first opening extending into a first pliable body of the plurality of 32Atty. Docket No. 1457.1001101pliable bodies (Figure 6 annotated below) and the second end is configured to extend through a second opening extending into a second body of the plurality of bodies (Figure 6 annotated below).  

    PNG
    media_image1.png
    608
    454
    media_image1.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art to modify the combination by providing wherein the closure structure comprises: a connector having a first end and a second end, the first end is configured to extend through a first opening extending into a first pliable body of the plurality of pliable bodies and the second end is configured to extend through a second opening extending into a second body of the plurality of bodies as taught by Albrecht because this provides a locking feature which can decrease the diameter of the device, which will provide increased pressure against the organ.  Furthermore, the results would be predictable.  Such a modification amounts to the mere combination of known prior art parts to yield predictable results, which has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 21, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the pliable material includes a silicone material.	
	Albrecht teaches wherein wherein the pliable material includes a silicone material. (Figure 4, paragraph 0102, lines 3-7, outer material 15).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the pliable material includes a silicone material as taught by Albrecht because silicone is a flexible and biocompatible material that could be bioabsorbable or biodegradable (see Albrecht, paragraph 0102). Furthermore, the selection of a known material based on its suitability for its intended use is considered obvious.  (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) See MPEP 2144.07.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774